 

Exhibit 10.7

 

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

 

This First Amendment to Asset Purchase Agreement (the “First Amendment”) is made
and entered into as of January 23, 2017, by and among ICTV Brands Inc., a Nevada
corporation (“Parent”), Ermis Labs, Inc., a Nevada corporation and wholly-owned
subsidiary of Parent (“Buyer”), LeoGroup Private Debt Facility, L.P., a Delaware
limited partnership (“Shareholder”) and Ermis Labs, Inc., a New Jersey
corporation (“Seller”). Parent, Buyer, Shareholder and Seller are each sometimes
referred to herein as a “Party” and, collectively, as the “Parties.”

 

Recitals

 

A. The Parties have entered into that certain Asset Purchase Agreement, dated
October 4, 2016 (the “Purchase Agreement”).

 

B. Section 7.2 of the Purchase Agreement states that the provisions of the
Purchase Agreement may be amended by an instrument in writing signed on behalf
of the Parties.

 

C. As evidenced by their signature to this First Amendment, the Parties desire
to amend the Purchase Agreement as set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1. Amendment. Schedule 1.4(b) of the Purchase Agreement shall be amended in its
entirety to read as follows:

 

Shareholder Name  Buyer Shares Owned   Parent Shares to be Received  LeoGroup
Private Debt Facility, L.P.   550,000    1,375,000  Joseph Marrama   300,000  
 750,000  Scramjet Holdings, LLC   70,000    175,000  Patrick Malone   50,000  
 125,000  John Carrino   30,000    75,000  TOTALS   1,000,000    2,500,000 

 

2. Effect of Amendment. Except as amended by this First Amendment, the Purchase
Agreement shall remain in full force and effect. In addition, if there are any
inconsistencies between the Purchase Agreement and this First Amendment, the
terms of this First Amendment shall prevail and control for all purposes.

 

3. Governing Law. This First Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania without giving effect
to the principles of conflict of laws.

 

4. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Facsimile and/or other electronically
transmitted signatures shall be effective for all purposes.

 

[SIGNATURE PAGES FOLLOW]

 

   

   

 

In Witness Whereof, the parties hereto have executed this First Amendment to
Asset Purchase Agreement as of the date first written above.

 

  PARENT:       ICTV Brands Inc.       By: /s/ Richard Ransom   Name: Richard
Ransom   Title: President       BUYER:       Ermis Labs, Inc.       By: /s/
Richard Ransom   Name: Richard Ransom   Title: President       SHAREHOLDER:    
  LeoGroup Private Debt Facility, L.P.       By: /s/ Matthew J. Allain   Name:
Matthew J. Allain   Title: Manager       SELLER:       Ermis Labs, Inc.        
By: /s/ Matthew J. Allain   Name: Matthew J. Allain   Title: Manager

 

   

   

